Order entered September 21, 2020




                                       In The
                              Court of Appeals
                       Fifth District of Texas at Dallas

                               No. 05-20-00264-CV

                             MARK ROSE, Appellant

                                         V.

 ECONOMY & DEVELOPMENT GENERAL TRADING COMPANY US,
                    LLC, Appellee

                On Appeal from the 101st Judicial District Court
                             Dallas County, Texas
                     Trial Court Cause No. DC-19-20196

                                      ORDER

      Before the Court is appellant’s September 17, 2020 third motion for an

extension of time to file his brief on the merits. In his motion, appellant states the

following:

      Additionally, the Clerk’s record does not contain exhibits introduced at the
      hearing held in the Trial Court in this matter. Appellant’s counsel is
      working to obtain the reporter’s record, and have it filed herein, which is
      important to Appellant’s record and argument.
By order dated June 19, 2020, we ordered this appeal be submitted without the

reporter’s record after appellant failed to provide documentation that he requested

the reporter’s record and paid or made arrangements to pay the reporter’s fee.

      We construe appellant’s motion, in part, as a request to vacate this Court’s

June 19th order. We GRANT the motion as follows: We VACATE this Court’s

June 19th order. We ORDER Deputy Official Reporter Terri Etekochay to file, by

October 5, 2020, either the complete reporter’s record as requested by appellant or

written verification that appellant has not paid the fee for preparing the record. We

caution appellant that if the Court receives written verification of non-payment, the

Court will again order the appeal be submitted without the reporter’s record. See

TEX. R. APP. P. 37.3(c).

      Appellant’s brief on the merits will be due within thirty days after the

reporter’s record is filed.

      We DIRECT the Clerk of this Court to send a copy of this order to Ms.

Etekochay and the parties.

                                             /s/    ROBERT D. BURNS, III
                                                    CHIEF JUSTICE